DETAILED ACTION
1.	The communication is in response to the application received 03/26/2021, wherein claims 1-36 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 09/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukuba et al. “Non-CE-6: TU/TB-level LFNST index coding, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 15th Meeting: Gothenburg, SE, 3-12 July 2019”, in view of  Kim et al. (WO 2021/141478 A1 with reference to priority document U.S. Provisional application No. 62991049), hereinafter referred to as Tsukuba and Kim, respectively.	
Regarding claim 1,  Tsukuba discloses or suggests “A method of decoding video data, the method comprising: parsing all luma coefficients of a block of the video data from an encoded video bitstream [The table in Sect. 2.1 on pgs. 1-2 show related syntax elements for the residual coding of luma coefficients of video data, i.e. “if (tu_cbf_luma [x0][y0]) { if(!transform_skip_flag[x0][y0])…residual_coding(x0, y0, Log2(tbWidth), Log2(tbHeight),0) else…”. Decoding implies parsing is performed on the received bitstream. Note tu_cbf_luma[x0][y0] indicates non-zero luma transform coefficients]; parsing at least one syntax element for the block after all the luma coefficients of the block are parsed from the encoded video bitstream [Per the syntax table in Sect. 2.1, syntax element lfnst_idx[x0][y0] is shown to be parsed following the residual coding of tu_cbf_luma[x0][y0]. See syntax table. Syntax lfnst_idx is signaled at the footer of the TU. Also reference description of lfnst_idx[x0][y0] at the bottom of pg. 1], wherein the at least one syntax element comprises at least one of a low-frequency non-separable transform index for the luma coefficients or a multiple transform selection index [Same as above with respect to syntax element lfnst_idx[x0][y0]]; and decoding the block in accordance with the at least one syntax element.”  [Decoding is implicit given the parsing of said index above]
Although Tsukuba’s teachings are found to disclose the foregoing features, Kim from the same or similar field of endeavor is brought in to more explicitly teach “parsing at least one syntax element for the block after all the luma coefficients of the block are parsed from the encoded video bitstream” [See near the bottom of pg. 29, i.e. in the case of a luma split tree, LFNST index signaling is performed after parsing the transform coefficients for the luma component. Corresponding support can also be found on pgs. 125-126 (Sect. 3.87.10) of priority support] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for performing TU/TB-level LFNST index coding disclosed by Tsukuba to add the teachings of Kim as above for providing a suitable secondary transform design that allows for increased efficiency of LFNST coding (pg. 2 of Kim) for improved encoding performance or minimizing complexity (see pg. 1of Kim’s priority support).
Regarding claim 2, The method of claim 1,  Both Tsukuba and Kim further disclose or suggest “wherein parsing the at least one syntax element for the block after all the luma coefficients of the block are parsed comprises parsing the at least one syntax element for the block at a location in the encoded video bitstream that is after all the luma coefficients.”  [As per claim 1, Tsukuba’s syntax table in Sect. 2.1 pgs. 1-2, show that syntax element lfnst_idx[x0][y0] is parsed after the residual coding of luma components is performed as indicated by tu_cbf_luma. Also refer to Kim for support as noted in claim 1 above.]
Regarding claim 3,  The method of claim 1,  Both Tsukuba and Kim further disclose or suggest “further comprising: parsing the at least one syntax element at a transform unit level.”  [Tsukuba’s syntax element lfnst[x0][y0] relates to the transform unit.  Refer to Sect. 2 ‘Proposal’ (pg. 1) regarding TU-level LFNST index coding.  Also note the bottom of pg. 129 of Kim’s priority support relative to signaling the LFNST index in the process of parsing the syntax table for the TU]
Regarding claim 4, The method of claim 1, Tsukuba however does not explicitly disclose “further comprising: parsing all chroma coefficients of the block after parsing the at least one syntax element.”  Kim on the other hand from the same or similar field of endeavor discloses the foregoing limitation. [See near bottom of pg. 29 where LFNST index signaling is possible without waiting for transform coefficient parsing for chroma components. This is taken to mean the parsing of the chroma components occurs after the signaling of the LFNST index occurs] The motivation for combining Tsukuba and Kim has been discussed in connection with claim 1, above. 
Regarding claim 5, The method of claim 1, Tsukuba however does not disclose “further comprising: determining whether intra sub-partitioning is used for the block; and based on intra sub-partitioning being used for the block, parsing the at least one syntax element with a last TU for the block.”  Kim on the other hand from the same or similar field of endeavor discloses the foregoing limitation. [See pg. 2 where When the ISP mode is applied to the current block, the LFNST index may be signaled after a transform coefficient for the last partition block of the current block is derived. Refer to for e.g. pgs. 113-115 of priority support regarding ISP prediction mode and applying LFNST to the TU. Also see Sect. 3.8.4 regarding method of signaling LFNST index in ISP mode]  The motivation for combining Tsukuba and Kim has been discussed in connection with claim 1, above. 
Regarding claim 6,  The method of claim 5, Tsukuba however does not disclose “wherein determining whether intra sub-partitioning is used comprises parsing a flag indicative of whether intra sub-partitioning is used.”  Kim on the other hand from the same or similar field of endeavor discloses the foregoing limitation. [Flag indicating whether to use ISP coding (pg. 24). See ISP flag information (e.g. intra_subpartitions_mode_flag) indicating whether ISP is applied found on pg. 43 of priority support]
Regarding claim 7, The method of claim 1, Tsukuba discloses “further comprising: applying at least one of an inverse low-frequency non-separable transform or multiple inverse transforms based on the syntax element.”   [See for e.g. pg. 14 where a second-order inverse transform may be a LFNST.  Also reference Sect. 2 pg. 91 of priority support regarding the LFNST-based inverse transform]
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 1 since encoding and decoding are known to be inverse operations of each other in order to properly reconstruct compressed video data. For example, Kim shows decoder 300 and encoder 200 (Figs. 2 and 3, respectively) for coding video data. See Figs. 0.2-1 (encoding) and 0.3-1 (decoding) and Figs. 2.5-1 (encoding) and 2.5-2 (decoding) of priority document for corresponding support. 
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 2 since encoding and decoding are known to be inverse operations of each other.
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 3 since encoding and decoding are known to be inverse operations of each other.
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 4 since encoding and decoding are known to be inverse operations of each other.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 5 since encoding and decoding are known to be inverse operations of each other.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 7 since encoding and decoding are known to be inverse operations of each other.
Regarding claim 14,  Tsukuba discloses “A method of coding video data, the method comprising: determining whether dual tree partitioning mode is used to code a block of the video data [Refer to Sect. 2.1 where treeType = = DUAL_TREE_LUMA is used for coding video data. Also refer to Kim below]; 1414-985US01Qualcomm Ref. No. 20364987 parsing or signaling all chroma coefficients of the block from or to an encoded video bitstream [Sect. 2.1 also refers to residual coding of chroma coefficients beginning at if(tu_cbf_cb[x0][y0])…in the syntax element table shown] ; parsing or signaling at least one syntax element for the block after all the chroma coefficients are parsed or signaled from or to the encoded video bitstream [Syntax element lfnst_idx[x0][y0] is parsed after the residual coding of chroma coefficients is performed. Reference table in Sect. 2.1], wherein the at least one syntax element comprises at least one of a low-frequency non-separable transform index for the chroma coefficients or a multiple transform selection index [See syntax table presented in Sect. 2.2 where lfnst_idx[x0][y0][cIdx] is used for the associated transform block with cIdx, where cIdx specifies an indicator for the color component]; and coding the block in accordance with the at least syntax element.  [Decoding is implicit given the parsing of said index above] Although Tsukuba’s teachings are found to disclose the foregoing features, Kim from the same or similar field of endeavor is brought in to more explicitly teach “determining whether dual tree partitioning mode is used to code a block of the video data [See pg. 2 of Kim where the tree type of the current block may be a dual tree chroma]… wherein the at least one syntax element comprises at least one of a low-frequency non-separable transform index for the chroma coefficients or a multiple transform selection index” [See pg. 2 of Kim where the LFNST index may be signaled after a transform coefficient for the chroma component of the current block has been derived. For priority support, refer to pg. 118 of Sect. 3.8.4 where LFNST indexes may be signaled for Luma and Chroma] The motivation for combining Tsukuba and Kim has been discussed in connection with claim 1, above. 
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 2 since the table of signaled syntax elements in Sect. 2.1 shows the LFNST index being parsed after the encoding of chroma coefficients has been performed.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 3.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 7.  
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the encoding method of Claim 13.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 1. As to the required hardware for implementing the disclosed features, see the hardware corresponding to decoding apparatus 300 (Fig. 3)  as presented on pg. 5. Also refer to pg. 159 of Kim’s priority support.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 2. As to the required hardware for implementing the disclosed features, see the hardware corresponding to decoding apparatus 300 (Fig. 3)  as presented on pg. 5. Also refer to pg. 159 of Kim’s priority support.
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 3. As to the required hardware for implementing the disclosed features, see the hardware corresponding to decoding apparatus 300 (Fig. 3)  as presented on pg. 5. Also refer to pg. 159 of Kim’s priority support.
Regarding claim 22, claim 22 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 4.
Regarding claim 23, claim 23 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 5. As to the required hardware for implementing the disclosed features, see the hardware corresponding to decoding apparatus 300 (Fig. 3)  as presented on pg. 5. Also refer to pg. 159 of Kim’s priority support.
Regarding claim 24, claim 24 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 6. As to the required hardware for implementing the disclosed features, see the hardware corresponding to decoding apparatus 300 (Fig. 3)  as presented on pg. 5. Also refer to pg. 159 of Kim’s priority support. 
Regarding claim 25, The device of claim 19, Tsukuba however does not address “further comprising: a display device configured to display decoded video data.”  Kim on the other hand from the same or similar field of endeavor is found to disclose the foregoing feature [See pg. 4 of Kim where the renderer may include a display unit. This is also found in Kim’s priority support on pg. 2 with respect to the renderer shown in Fig. 0.1-1]
Regarding claim 26, claim 26 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 1 since encoding and decoding are known to be inverse operations of each other in order to properly reconstruct compressed video data. For example, Kim shows decoder 300 and encoder 200 (Figs. 2 and 3, respectively) for coding video data. See Figs. 0.2-1 (encoding) and 0.3-1 (decoding) and Figs. 2.5-1 (encoding) and 2.5-2 (decoding) of priority document for corresponding support. As to the required hardware for implementing the disclosed features, see the hardware corresponding to decoding apparatus 300 (Fig. 3)  as presented on pg. 5. Also refer to pg. 159 of Kim’s priority support. 
Regarding claim 27, claim 27 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 2 since encoding and decoding are known to be inverse operations of each other in order to properly reconstruct compressed video data. For example, Kim shows decoder 300 and encoder 200 (Figs. 2 and 3, respectively) for coding video data. See Figs. 0.2-1 (encoding) and 0.3-1 (decoding) and Figs. 2.5-1 (encoding) and 2.5-2 (decoding) of priority document for corresponding support. As to the required hardware for implementing the disclosed features, see the hardware corresponding to decoding apparatus 300 (Fig. 3)  as presented on pg. 5. Also refer to pg. 159 of Kim’s priority support. 
Regarding claim 28, claim 28 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 3 since encoding and decoding are known to be inverse operations of each other in order to properly reconstruct compressed video data. For example, Kim shows decoder 300 and encoder 200 (Figs. 2 and 3, respectively) for coding video data. See Figs. 0.2-1 (encoding) and 0.3-1 (decoding) and Figs. 2.5-1 (encoding) and 2.5-2 (decoding) of priority document for corresponding support. As to the required hardware for implementing the disclosed features, see the hardware corresponding to decoding apparatus 300 (Fig. 3)  as presented on pg. 5. Also refer to pg. 159 of Kim’s priority support. 
Regarding claim 29, claim 29 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 4 since encoding and decoding are known to be inverse operations of each other in order to properly reconstruct compressed video data. For example, Kim shows decoder 300 and encoder 200 (Figs. 2 and 3, respectively) for coding video data. See Figs. 0.2-1 (encoding) and 0.3-1 (decoding) and Figs. 2.5-1 (encoding) and 2.5-2 (decoding) of priority document for corresponding support. As to the required hardware for implementing the disclosed features, see the hardware corresponding to decoding apparatus 300 (Fig. 3)  as presented on pg. 5. Also refer to pg. 159 of Kim’s priority support. 
Regarding claim 30, claim 30 is rejected under the same art and evidentiary limitations as determined for the decoding method of Claim 5 since encoding and decoding are known to be inverse operations of each other in order to properly reconstruct compressed video data. For example, Kim shows decoder 300 and encoder 200 (Figs. 2 and 3, respectively) for coding video data. See Figs. 0.2-1 (encoding) and 0.3-1 (decoding) and Figs. 2.5-1 (encoding) and 2.5-2 (decoding) of priority document for corresponding support. As to the required hardware for implementing the disclosed features, see the hardware corresponding to decoding apparatus 300 (Fig. 3)  as presented on pg. 5. Also refer to pg. 159 of Kim’s priority support. 
Regarding claim 31, The device of claim 26, Tsukuba however does not further disclose “further comprising: a camera configured to capture the video data.”  Kim on the other hand from the same or similar field of endeavor is brought in to teach the above feature. [See for e.g. Kim’s camera at the bottom of pg. 10. This is also referenced on for e.g. pg. 156 of priority support with respect to camera 521.] The motivation for combining Tsukuba and Kim has been discussed in connection with claim 1, above. 
Regarding claim 32, claim 32 is rejected under the same art and evidentiary limitations as determined for the coding method of Claim 14. As to the required hardware for implementing the disclosed features, see the hardware corresponding to decoding apparatus 300 (Fig. 3)  as presented on pg. 5. Also refer to pg. 159 of Kim’s priority support. 
Regarding claim 33, claim 33 is rejected under the same art and evidentiary limitations as determined for the coding method of Claim 15. As to the required hardware for implementing the disclosed features, see the hardware corresponding to decoding apparatus 300 (Fig. 3)  as presented on pg. 5. Also refer to pg. 159 of Kim’s priority support. 
Regarding claim 34, claim 34 is rejected under the same art and evidentiary limitations as determined for the coding method of Claim 16. As to the required hardware for implementing the disclosed features, see the hardware corresponding to decoding apparatus 300 (Fig. 3)  as presented on pg. 5. Also refer to pg. 159 of Kim’s priority support. 
Regarding claim 35, claim 35 is rejected under the same art and evidentiary limitations as determined for the coding method of Claim 31. As to encoding,  Kim shows encoder 200 (Fig. 2) for encoding video data. See Fig. 0.2-1 (encoding) and Fig. 2.5-1 (encoding) of priority document for corresponding support. 
Regarding claim 36, claim 36 is rejected under the same art and evidentiary limitations as determined for the coding method of Claim 25.  As to decoding, Kim shows decoder 300 (Fig. 3) for decoding video data. See Figs. 0.3-1 (decoding) and 2.5-2 (decoding) of priority document for corresponding support. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486